Citation Nr: 1454092	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a bilateral leg disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a bilateral foot disability, entitlement to service connection for headaches, and entitlement to service connection for a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed April 2008 Board decision denied service connection for a mental condition, a bilateral foot disability, and a bilateral knee disability.

2.  Evidence received since the April 2008 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R. §§ 20.110 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims for service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (2014). 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. " Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

Historically, the Board notes that in a November 2000 rating decision the RO denied service connection for right knee injury, left knee injury, and disability of the feet.  The Veteran did not appeal the decision.  After the Veteran was notified in November 2000, the Veteran did not submit any additional evidence addressing the basis of the denial of his claims for service connection, nor did he file a timely substantive appeal.  Therefore, the November 2000 rating decision denying service connection for right knee injury, left knee injury, and disability of the feet is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).

In a November 2004 rating decision, the RO declined to reopen the claims of entitlement to service connection for a bilateral foot disability and a bilateral knee disability and denied service connection for major depression.  The Veteran appealed the decision and in an April 2008 decision, the Board denied reopening of the service connection claims for a bilateral foot disability, a right knee disability, and a left knee disability, and denied service connection for a mental condition.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's April 2008 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

In the April 2008 Board decision, the Board denied the claim for service connection for a mental condition because there was no evidence of any psychiatric disability in service or until many years after service, and there was no competent medical opinion that related the current major depressive disorder to active duty.  The Board denied reopening the claims of entitlement to service connection for a bilateral foot disability and a bilateral knee disability on the basis that new and material evidence had not been received to reopen the claims.  Essentially, the Board noted that the then newly received evidence established treatment for knee disabilities but did not show evidence of a bilateral foot disability and it did not demonstrate that any of these disabilities were incurred in or aggravated by service.  The Board found that the new evidence was largely cumulative of evidence already of record and was not sufficient to reopen the claims.  

The evidence added to the record since the April 2008 Board decision which denied the Veteran's claim for service connection for a mental condition and denied reopening the claims of entitlement to service connection for a bilateral foot disability and a bilateral knee disability includes the Veteran's testimony at the February 2013 Travel Board hearing that his foot and knee disabilities may be related to his back disability and that his psychiatric disability is related to incidents in service leading to him going AWOL and being put in the stockade.  He also indicated that his psychiatric disability may be related to nightmares he experienced during service.  

This newly submitted evidence is new in that it was not of record at the time of the April 2008 denial of the claims.  Additionally, it is material because it raises a reasonable possibility of substantiating the claims of entitlement to service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability.  Specifically, this newly submitted evidence includes the Veteran's statements that his current depression is related to incidents in service leading to him going AWOL.  He also mentioned in conjunction with those problems in service that he was having nightmares in service.  He further indicated that his bilateral foot and bilateral knee disabilities may be etiologically related to his back disability.  Importantly, in a January 2014 rating decision, service connection for residuals of back injury, degenerative disc disease, thoracolumbar strain was granted.  In this regard, the Board notes that in determining whether the low threshold set forth in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The previous denial of service connection for a mental condition was not based upon the same theory of entitlement and did not address the nightmares mentioned by the Veteran, which are substantiated in the service treatment records.  Moreover, the secondary theory of entitlement to service connection for a bilateral knee and foot disabilities is a new theory of entitlement.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for an acquired psychiatric disability, a bilateral foot disability, and a bilateral knee disability.





ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened.  

New and material evidence having been received, the claim for service connection for a bilateral foot disability is reopened.

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Preliminarily, the Board finds that adjudication of the reopened claims of entitlement to service connection for an acquired psychiatric disability, a bilateral foot disability and a bilateral knee disability on a de novo basis is inappropriate at this time.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  In the present case, the RO has not "de facto" reopened the claims (for service connection for an acquired psychiatric disability, a bilateral knee disability, and a bilateral foot disability) and/or considered such on the merits.  Accordingly, these issues must be remanded to the RO for consideration of such in the first instance on the merits and in light of the new evidence as well as laws and regulations not previously considered as per the Court's holding in Hickson.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The service treatment records reflect that on the service separation report of medical history the Veteran indicated that he had frequent or terrifying nightmares and nervous trouble of any sort.  No VA examination has been conducted in order to determine the nature and etiology of the Veteran's currently diagnosed psychiatric disability.  As such, on remand such a VA examination should be scheduled.

The Board also finds that the Veteran's complete service personnel record would be helpful in adjudicating the Veteran's claim for service connection for an acquired psychiatric disability, in light of the Veteran's testimony that he went AWOL and was put in the stockade.  A review of the record reflects that the RO has not yet made a request for the appellant's service treatment or personnel records.  It appears that some of the Veteran's service personnel records are in the claims file, but the complete file is not of record.  As such these records should be obtained on remand.  VA must confirm that such records are unavailable to ensure that its duty to assist has been fulfilled.  38 C.F.R. § 3.159(c)(2) (2014) (providing that VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and may only end its efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

With respect to the Veteran's claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, and a bilateral leg disability, the Board finds that a remand is required in order to obtain an opinion as to the nature and etiology of any current foot, knee, and/or leg disabilities, to specifically include whether any are caused or aggravated by the service connected back disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the Veteran's claim of entitlement to service connection for headaches, a September 2010 VA treatment record reflects a current diagnosis of headaches.  The Veteran claims that he has had headaches since he was 13 years old, and that they worsened during service, but continued ever since.  The service entrance examination does not reflect any complaints, findings, or diagnoses of headaches.  The service treatment records also do not reflect any complaints, findings, or diagnoses of headaches, and at service separation (report of medical history) the Veteran denied headaches.  However, at the hearing he seemed to have associated his headaches with his nightmares, going AWOL in service, and psychiatric problems.  As such, the Board finds that the issue of entitlement to service connection for headaches is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the issue of entitlement to service connection for a psychiatric disability must be addressed before the Board can adjudicate the issue on appeal.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, at the hearing the Veteran mentioned that he received some private treatment for the at least one of the disabilities on appeal.  He indicated that shortly after service in the 1970s he saw a private doctor for his knees.  (Transcript p.16)  He also indicated that he was hospitalized at a private hospital for his knees.  (Transcript p.17)  Although the Veteran indicated it was unlikely these records could be obtained, on remand, the Veteran should be requested to provide as much information as possible regarding these outstanding records so that if they are available, they may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of any private treatment providers who have provided treatment regarding his claimed disabilities.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Obtain copies of all VA treatment records dating from December 2013 to the present, from the VA Medical Centers in Fayetteville, Arkansas and Little Rock, Arkansas, and associate them with the claims file.

3.  Obtain the Veteran's complete service personnel records and associate them with the claims file.  The AOJ must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

4.  Schedule the Veteran for a VA joints examination in order to determine the nature and etiology of any currently present bilateral foot, knee, and/or leg disability.  The claims file, to include a copy of this Remand, must be made available to the examiner and the examiner should note that review of such was accomplished.  All indicated tests and studies should be conducted.

The examiner should provide diagnoses of all current disabilities of the feet, knees, and legs.

The examiner must provide an opinion with respect to each currently diagnosed disability of the feet, knees, and/or legs, as to whether it is at least as likely as not (50 percent probability or more) that such disability was caused or aggravated by the service-connected back disability.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability of the feet/knees/legs disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner must address the Veteran's statements that he injured his feet, knees, and legs when he injured his back in service.  The examiner must also address the July 1968 service treatment record reflecting injury to the Veteran's left foot and being put on profile for one week as a result, as well as the October 1968 service treatment record reflecting a left foot contusion.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that any disability of the feet, knees, and/or legs was aggravated by the service-connected back disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A complete rationale should be provided for each opinion expressed.

5.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any currently present acquired psychiatric disability, to include the currently diagnosed depression and anxiety.  The claims file, to include a copy of this Remand, must be made available to the examiner and the examiner should note that review of such was accomplished.  All indicated tests and studies should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability, to include depression and anxiety, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner must address the Veteran's service treatment records reflecting complaints of frequent or terrifying nightmares and nervous trouble on the January 1971 separation report of medical history as well as any relevant service personnel records obtained on remand.  

A complete rationale should be provided for each opinion expressed.

6.  If, and only if, service connection for an acquired psychiatric disability is granted, schedule the Veteran for a VA examination in order to determine the nature and etiology of his currently diagnosed headaches.  The claims file, to include a copy of this Remand, must be made available to the examiner and the examiner should note that review of such was accomplished.  All indicated tests and studies should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headache disability was caused or aggravated by the service-connected acquired psychiatric disability.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that any disability of the feet, knees, and/or legs was aggravated by the service-connected back disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A complete rationale should be provided for each opinion expressed.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  When the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


